DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


                                            Double Patenting
2.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


	Regarding claim 1, ‘432 discloses 
 A method comprising (claim 17; Col. 18; line 24):
receiving, at a first device, a first radio frequency signal (first RF signal) associated with a frequency band (claim 17; Col. 18; lines 25-35); 
allocating, at the first device, a portion of a plurality of processing units to perform at least one processing stage of a plurality of processing stages based on a configuration mode associated with the frequency band (claim 17; Col. 18; lines 36-39);
mixing input data of the first RF signal at the plurality of processing units with a plurality of coefficients, the plurality of coefficients specific to the at least one processing stage of the plurality of processing stages (claim 17; Col. 18; lines 40-45); and
transmitting, to a second device, a second RF signal including output data, the output data based on the input data being mixed using the plurality of coefficients, the output data representative of the input data being processed according to the at least one processing stage (claim 18; Col. 18; line 65.. Col. 19; line 3).
Regarding claims 11, ‘432 discloses:
An apparatus comprising (col. 15; claim 1; line 22):
a first device comprising a plurality of processing units and a first non-transitory computer readable media encoded with first control instructions which, when executed by the first device, is configured to cause the first device to perform operations comprising (col. 15; claim 1; lines 23-27):
:

receiving a first radio frequency signal (first RF signal) associated with a frequency band (col. 15; claim 1; lines 22-33-38):
allocating a portion of the plurality of processing units to perform at least one processing stage of a plurality of processing stages based on a configuration mode associated with the frequency band,
mixing input data of the first RF signal at the plurality of processing units with a plurality of coefficients, the plurality of coefficients specific to the at least one processing stage of the plurality of processing stages (col. 15; claim 1; lines 40-45); and
calculating an intermediate processing result based on the mixing of the input data of the first RF signal with the plurality of coefficients (col. 15; claim 1; lines 47-49):
a front haul link coupled to the first device and configured to transmit the intermediate processing result (col. 15; claim 1; lines 24-25); and
a second device coupled to the fronthaul link and configured to receive the intermediate processing result via the fronthaul link, the second device comprising an additional plurality of processing units and a second non-transitory computer readable media encoded with second control instructions which, when executed by the second device, is configured to cause the second device to perform operations comprising (col. 15; claim 1; lines 55-60):
loading instructions sets, based on the configuration mode, into respective processing units of the additional plurality of processing units to perform additional processing stages of the plurality of processing stages (col. 15; claim 1; lines 60-65):;
mixing the intermediate processing result with an additional plurality of coefficients, the additional plurality of coefficients specific to the additional processing stages of the plurali ty of processing stages (col. 15; claim 1; lines 55-67):; and


Regarding claims 19, ‘432 discloses:
an antenna configured to receive a radio frequency signal (RF signal) associated with a frequency band (claim 9; col. 17; lines 5-15); and a reconfigurable fabric comprising a plurality of processing units configured to perform at least one processing stage of a plurality of processing stages based on a configuration mode associated with the frequency band, the reconfigurable fabric configured to allocate the plurality of processing units for mixing input data of the RF signal with a plurality of coefficients specific to the at least one processing stage of the plurality of processing stages (claim 9; col. 17; lines 15-24); and
wherein the antenna is further configured to transmit, to another apparatus, a a second RF signal including output data, the output data based on the input data being mixed using the plurality' of coefficients, the output data representative of the input data being processed according to the at least one processing stage, wherein the output data is representative of data to be processed at the other apparatus in accordance with remaining processing stages of the plurality of processing stages, the remaining stages different than the at least one processing stage (claim 9; col. 17; lines 24-27).

Dependent claims are also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. patent 10,070,432.

4.         Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. patent 10, 716,110 (hereinafter ‘110).Although the 
Regarding claim 1, ‘110 discloses 
 A method comprising (claim 1; Col. 24; line 1):
receiving, at a first device, a first radio frequency signal (first RF signal) associated with a frequency band (claim 1; Col. 24; lines 2-4)); 
allocating, at the first device, a portion of a plurality of processing units to perform at least one processing stage of a plurality of processing stages based on a configuration mode associated with the frequency band (claim 1; Col. 24; lines 5-9));
mixing input data of the first RF signal at the plurality of processing units with a plurality of coefficients, the plurality of coefficients specific to the at least one processing stage of the plurality of processing stages (claim 1; Col. 24; lines 10-15); and
transmitting, to a second device, a second RF signal including output data, the output data based on the input data being mixed using the plurality of coefficients, the output data representative of the input data being processed according to the at least one processing stage (claim 1; Col. 24; lines 20-27).
Dependent claims 2-10 are also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. patent 10,070,432.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to 

5.	Claims 1-4, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (US 2007/0201582, hereinafter Okada) in view of Morris (US 2013/0241757, hereinafter Morris). 
Regarding claim 1, Okada discloses receiving, at a first device, a first radio frequency signal (first RF signal) associated with a frequency band (Para 0126; The power amplifier 43 amplifies and outputs the signal in the RF band inputted from the frequency converting part 42.  The amplified signal is transmitted from an antenna (not shown) by radio), allocating, at the first device, a  processing unit to perform at least one processing stage of a plurality of processing stages based on a configuration mode associated with the frequency band (Para 0017 ; 0115 and 0197);
mixing input data of the first RF signal at the plurality of processing units with a plurality of coefficients, the plurality' of coefficients specific to the at least one processing stage of the plurality of processing stages (Para 0180; 0181; The limiter coefficient computing part 38 adds all of m of the peak suppression coefficient gA(t) to gM(t) inputted from the peak suppression coefficient generating parts 37A to 37M, for example, further computes a limiter coefficient l(t) by subtracting the all added result from 1, and outputs the computed result to the multipliers 39A and 39B.  In other words, it is expressed by: l(t)=1-[gA(t)+gB(t)+ .  . . +gM(t)]); and
transmitting, to a second device,  a second RF signal including output data, the output data based on the input data being mixed using the plurality of coefficients (Para 0180; outputs the computed result to the multipliers 39A and 39B.  In other words, it is expressed by: l(t)=1-[gA(t)+gB(t)+ .  . . +gM(t)]), the output data representative of the input data being processed according to the at least one processing stage (Para 0182;  The multipliers 39A and 39B multiply the signals of the addedadded results i(t) and q(t) inputted from the delay parts 21A and 21B by the limiter coefficient l(t) inputted from the limiter coefficient computing part 38, whereby they 
	Oskada does not explicitly disclose that there are multiple processing units.
	In an analogous art, Morris discloses that there are multiple processing units (Para 0007 and 0011; multiple processing components). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Oskada’s invention by adding Morris’s limitation in order to provide concurrent processing to improve the performance of a communication system. 
	Regarding claim 2, Okada further discloses retrieving, at the first device, the plurality of coefficients specific to the configuration mode associated with the frequency band  (para 0088 and 0118; coefficient specific to the configuration) at a memory look-up unit (para 0105; memory table).
Regarding claim 3, Okada further discloses wherein the memory look-up unit comprises a table look-up configured to retrieve a specific coefficient (para 0105; memory table).
Regarding claim 4, Okada further discloses providing an output of the memory look-up unit to at least one of the plurality of processing units according to the configuration mode.
(para 0105; plurality of the window function tables (memoryemory tables for window) D1 to D4 and a plurality of the multipliers E1 to E4 are provided so as to allow parallel processing when a plurality of peaks to be a target for window function multiplication exists within 101 samples, for example.  In the embodiment, since the number of samples for maximum value search is 25 samples, four window function table D1 to D4 and four multipliers E1 to E4 are provided). 
Regarding claim 7, Okada further discloses wherein mixing input data of the first RF signal further comprises manipulating the input data with at least a multiplication or 
	Regarding claim 10, Okada further discloses transmitting, at the first device, the output data via an antenna of the first device (para 0126; output is transmitted from an antenna).
6.	Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Okada/Morris and further in view of Takahiko et al. (US 2006/0256216, hereinafter Takahiko).
	Regarding claim 5, Okada/Morris does not explicitly disclose that wherein the frequency band corresponds to at least one of 1 MHz, 5 MHz, 10 MHz, 20 MHz, 700 MHz, 2.4 GHz, or 24GHz.
	In an analogous art, Takahiko discloses that wherein the frequency band corresponds to 5 MHz (Para 0226; 5MHz). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Oskada/Morris’s invention by adding Takahiko’s limitation in order to achieve precision improvement.	
7.	Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Okada/Morris and further in view of SRIKANTESWARA et al. (US 2017/0318470, hereinafter Srikanteswara).
	Regarding claim 6, Okada/Morris does not explicitly disclose providing, from the first device, a wireless communications connection between the first device and the second device, wherein the wireless communications connection operates in accordance with at least one of filter bank multi-carrier (FBMC), the generalized frequency division multiplexing (GFDM), universal filtered multi-carrier (UFMC) transmission, bi-orthogonal frequency division multiplexing (BFDM), sparse code multiple access (SCMA), non-orthogonal multiple access (NOMA), multi-user shared access (MUSA), and faster-than-Nyquist (FTN) signaling with time-frequency packing.
	In an analogous art, Srikanteswara discloses providing, from the first device, a wireless communications connection between the first device and the second device, wherein the wireless . 
8.	Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Okada/Morris and further in view of Weiner et al. (US 2014/0376926, hereinafter Weiner).
Regarding claim 8, Okada/Morris does not explicitly  disclose wherein the plurality of coefficients represent nonlinear mappings of the input data to the output data, wherein the non-linear mappings of the plurality of coefficients comprise a Gaussian function, a piece-wise linear function, a sigmoid function, a thin-plate-spline function, a multi-quadratic function, a cubic approximation, an inverse multi-quadratic function, or combinations thereof .
In an analogous art, Weiner discloses wherein the plurality of coefficients represent nonlinear mappings of the input data to the output data, wherein the non-linear mappings of the plurality of coefficients comprise a Gaussian function, a piece-wise linear function, a sigmoid function, a thin-plate-spline function, a multi-quadratic function, a cubic approximation, an inverse multi-quadratic function, or combinations thereof  (para 0044 and 0051; Gaussian and quadratic function). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Oskada/Morris’s invention by adding Weiner’s limitation in order to improve the reliability of a communication system by providing mapping of input data to the output data.
	There is no prior art rejection for claim 9 and 11-24.

Conclusion		                        
	16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462